AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                        FILED IN THE
                                         UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington
                                                                                                              Dec 11, 2018
                SUSANNE A. WAHLQUIST,                                                                              SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-37-SMJ
STATE FARM MUTUAL AUTOMOBILE INSURANCE                               )
   COMPANY, a Foreign Auto Insurance Company,                        )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Declaratory Judgement is entered in favor of Defendant State Farm Mutual Automobile Insurance Company as follows:
u
              Plaintiff may not rely on post-litigation conduct to form the basis of her extracontractual claims. Post-litigation conduct
              includes Defendant’s successful opposition to Plaintiff’s motion to place this matter in mandatory arbitration when the
              case was in the Chelan County Superior Court, and Defendant’s unopposed removal of the suit to this Court after
              Plaintiff amended her Complaint.

This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                                  Salvador Mendoza, Jr.                       on a motion for
       partial summary judgment ECF No. 27.


Date: December 11, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          %\Deputy Clerk

                                                                            Virginia Reisenauer
